            Case 2:18-cr-00465-SMB Document 117 Filed 04/07/21 Page 1 of 3




 1 Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2 BIENERT KATZMAN LITTRELL WILLIAMS LLP
 3 903 Calle Amanecer, Suite 350
   San Clemente, California 92673
 4 Telephone: (949) 369-3700
   Facsimile: (949)369-3701
 5 Email: tbienert@bklwlaw.com
 6         wbernstein@bklwlaw.com
   Attorneys for James Larkin
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
12 United States of America,                       CASE NO. 2:18-cr-00465-PHX-SMB
13                Plaintiff,                       NOTICE OF FIRM NAME CHANGE
14         vs.

15 Backpage.com, LLC et al.,
16                Defendants.
17
18
19         Pursuant to LRCivP 83.3(d) Bienert Katzman Littrell Williams LLP hereby provides notice
20 of its firm name change. The firm changed its name, effective immediately to Bienert Katzman
21 Littrell Williams LLP from its previous firm name of Bienert | Katzman PC. The firm’s updated
22 name and contact information is:
23                      BIENERT KATZMAN LITTRELL WILLIAMS
                            903 Calle Amanecer, Suite 350
24                          San Clemente, California 92673
25                          Phone: (949) 369-3700
                            Facsimile: (949) 369-3701
26                          Email: tbienert@bklwlaw.com
                                   wbernstein@bklwlaw.com
27
28

                                                                          Case No. 2:18-cr-00465-PHX-SMB
                                      NOTICE OF FIRM NAME CHANGE
            Case 2:18-cr-00465-SMB Document 117 Filed 04/07/21 Page 2 of 3




 1                                      Respectfully submitted,
 2
 3 Dated: April 7, 2021                 BIENERT KATZMAN LITTRELL WILLIAMS LLP
 4                                      s/ Thomas H. Bienert, Jr
                                        Thomas H. Bienert, Jr.
 5                                      Whitney Z. Bernstein
 6                                      Attorneys for James Larkin

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     Case No. 2:18-cr-00465-PHX-SMB
                                 NOTICE OF FIRM NAME CHANGE
            Case 2:18-cr-00465-SMB Document 117 Filed 04/07/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on April 7, 2021, I electronically transmitted the attached document to
 3 the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 4 Filing to the CM/ECF registrants who have entered their appearance as counsel of record.
 5
                                              /s/ Toni Thomas
 6                                            Toni Thomas
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1                        Case No. 2:18-cr-00465-PHX-SMB
                                         CERTIFICATE OF SERVICE
